IN THE SUPREME COURT OF THE STATE OF KANSAS


                                   Bar Docket No. 27058

                             In the Matter of BRENT E. MAYES,
                                        Respondent.



                                ORDER OF DISBARMENT


       In a letter signed March 2, 2020, addressed to the Clerk of the Appellate Courts,
the respondent Brent E. Mayes, an attorney admitted to the practice of law in Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217(b) (2019 Kan. S. Ct. R. 267).

       On February 26, 2020, and March 2, 2020, through counsel, the respondent self-
reported to the Disciplinary Administrator facts that support conclusions that the
respondent violated Kansas Rules of Professional Conduct 1.1 (2019 Kan. S. Ct. R. 295)
(competence), 1.4(a) (2019 Kan. S. Ct. R. 299) (communication), 1.8(e) (2019 Kan. S.
Ct. R. 315) (conflict of interest), and 8.4(c) (2019 Kan. S. Ct. R. 387) (misconduct).

       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.

       IT IS THEREFORE ORDERED that Brent E. Mayes be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.

       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Brent E. Mayes from the roll of attorneys licensed to practice law in Kansas.



                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 18th day of March 2020.




                                             2